Citation Nr: 1757175	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral pes planus has been received.

2.  Whether new and material evidence to reopen a claim for service connection for hypertension has been received.

3.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from September 1991 to September 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO continued to deny the Veteran's request to reopen a previously denied claim for service connection for hypertension and bilateral pes planus.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. § 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board notes that the RO reopened the claim for service connection for hypertension in a December 2014 Supplemental SOC (SSOC).  However, as the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable dispositions of both the request to reopen the claim for service connection for hypertension and the underlying claim for service connection-the Board has characterized that portion of the appeal addressing   hypertension as now encompassing the second and third matters set forth on the title page.  

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The Board notes that while the Veteran was previously represented by Attorney Matthew D. Hill, in November 2010, before certification of the appeal to the Board, Attorney Hill revoked the  power of attorney by way of a letter sent to VA and the Veteran in November and December 2010, March and July 2011, and January 2012.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In an April 2008 rating decision, the RO denied service connection for bilateral pes planus; although notified of the denial in an April 2008 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  No new evidence associated with the claims file since the April 2008 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the previously denied claim for service connection for bilateral pes planus, or raise a reasonable possibility of substantiating the claim.

4.  In a July 1998 rating decision, the RO denied service connection for hypertension; although notified of the denial in an August 1998 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

5.  New evidence associated with the claims file since the July 1998 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.

5.  The collective lay and medical evidence indicates that the Veteran had elevated blood pressure readings during and shortly after service, and an assessment of hypertension within the first post-service year; as noted by a private treatment provider, such evidence tends to suggest a nexus between current hypertension and service.


CONCLUSIONS OF LAW

1.  The RO's April 2008 rating decision denying service connection for bilateral pes planus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2017).

2.  As additional evidence received since the RO's April 2008 final denial is not new and material, the criteria for reopening the claim for service connection for bilateral pes planus are not met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The RO's July 1998 rating decision  denying service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2017).

4.  As additional evidence received since the July 1998 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).   

5.  Resolving all reasonable doubt in the Veterans favor, the criteria for service connection for hypertension are met.  38 U.S.C. § § 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the request to reopen the claim for service connection for hypertension, as well as the underlying claim for service connection, on the merits, the Board finds that all notification and development actions needed to render a fair decision on these aspects of the appeal have been accomplished.

As regards the remaining claim on appeal, after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and38 C.F.R. § 3.159). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a June 2014 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the June 2014 letter meets the VCAA's timing and content of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claim is the transcript of the March 2012 Board hearing, and various written statements from the Veteran.  

As for the Board hearing, the Veteran was provided an opportunity to set forth her contentions before the undersigned.  During the March 2012 hearing, the undersigned identified the claims on appeal as the claims herein decided.  In addition, information was elicited regarding the symptoms of and treatment for the disability and why it was believed that her current disability was a result of or incurred during service.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was further developed, and additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2017); Bryant v Shinseki, 23 Vet. App. 488 (2010). 

The Board is also satisfied that the AOJ has complied with its January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding in this regard, as directed by the Board, the AOJ obtained outstanding VA records, invited the Veteran to identify, or provide records from, any additional sources of treatment (none in addition to records provided during the hearing were identified or provided)), and, in June 2014, appropriate VCAA notice was provided.  Moreover, after VCAA notice was provided, and additional VA and private medical treatment records were received, the AOJ readjudicated the claim, as directed (as reflected in the December 2014 SSOC.  

Under these circumstances, the Board finds that that no further action in this regard is required.  The Board finds also finds that VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that there is no prejudice to the Veteran in the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Petitions to Reopen

As explained in more detail below, under the legal authority in effect at the time of prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  See 38 U.S.C. § 1110 (2002); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Certain chronic diseases, to include cardiovascular disorders such as hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for hypertension) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the February 2005 rating decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

1. Bilateral Pes Planus

In this case, the Veteran's service connection claim for bilateral pes planus was initially denied in an April 2008 rating decision.  The evidence then of record consisted of service medical records and a statement in support of her claim.  The basis for the denial was because the Veteran had bilateral pes planus that existed prior to service and the evidence did s not show the disability was permanently worsened as a result of service.  

Although the Veteran was notified of the denial in an April 2008 letter, she did not appeal the denial within one year of the date of the letter.   See 38 C.F.R. §§ 20.200, 20.201 (2017).  Moreover, no new and material evidence was received within the one-year appeal period following the notification of the denial, nor have any additional service medical records been received at any time, warranting reconsideration of the claim.  See 38 C.F.R. §§ 3.156(b,(c).  

Therefore, the RO's April 1998 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2014, the Veteran submitted medical evidence attempting to reopen her claim for service connection for bilateral pes planus.  The additional medical evidence consists of post-service treatment records from Family Health Care of Central Florida, the Veteran's statements and buddy statements.  

The additionally received medical evidence and the buddy statements are new in that they were not  previously before agency decision makers.  However, none of the medical or lay evidence constitutes new and material evidence for purposes of reopening the claim.  

As for the additional medical records received, the Board notes that none of these records include any comment or opinion  that the Veteran's pre-existing bilateral pes planus has been permanently worsened as a result of service, or is otherwise medically related to service .  

As for the additional lay statements of record, the buddy statements do not address the Veteran's bilateral pes planus.  Additionally, the Veteran testified during the March 2012 Board hearing that she developed shin splits in service as a result of her bilateral pes planus and she continues to have pain because of her bilateral pes planus that she asserts was aggravated by service.  As these assertions appear to reiterate statements made in connection with the prior claim, they appear to be cumulative of evidence previously of record, and, thus, not new. 

Even if new, however, such statements provide no basis to reopen the claim.  Although the Veteran is competent to assert matters within her personal knowledge (to include matters observed or experienced), and to offer comment on some limited medical issues (to particularly include with respect to conditions capable of lay observation), she is not shown to have the medical training and expertise to comment on more complex medical matters--such as whether her bilateral pes planus was permanently worsened due to active duty service.  See 38 C.F.R. § 3.159 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (lay person not competent to diagnose cancer).  Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral pes planus are not met, and the April 2008 denial of the claim remains final.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

2. Hypertension

In this case, the Veteran's service connection claim for hypertension was initially denied in a July 1998 rating decision.  The evidence then of record consisted of service medical records and January 1998 VA examinations.  The basis for the denial was that although there was evidence of elevated blood pressure during service, there was no diagnosis of hypertension during her period of active duty service, her blood pressure was not elevated prior to separation from service, and hypertension was not manifested to a compensable degree within one year of discharge from service.  

The Veteran was notified of the denial in a letter dated in August 1998; however, she did not appeal the denial within one year of the date of the August 1998 letter.  See 38 C.F.R. §§ 20.200, 20.201.  Moreover, no new and material evidence was received within the one-year appeal period following the notification of the denial, nor have any additional service medical records been received at any time, warranting reconsideration of the claim.  See 38 C.F.R. §§ 3.156(b),(c).  

Therefore, the RO's July 1998 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Following numerous attempts to reopen the claim for service connection for hypertension, the Veteran filed her most recent claim to reopen in October 2007. 
 
Pertinent evidence added to the claims file since the July 1998 rating decision includes VA medical records from Orlando VA Health Care System, a nexus opinion from the Veteran's private treatment center, and private treatment records from a Women's Center.

Collectively, this evidence includes a blood pressure chart prepared by the Veteran from October 1997 to January 1999 which reflects blood pressure readings indicative of hypertension within a year of discharge.  Additionally, the Veteran has asserted being on medication for hypertension within one year of discharge, and the statement from a private treatment provider indicates that treatment pro.  

The Board finds that the above-described evidence, when considered in light of the evidence previously of record, provides a basis for reopening the previously-denied claim.  This evidence is "new" as it was not before the RO at the time of the July 1998 denial and is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to an unestablished fact necessary to substantiate the claim for service connection-namely, whether the Veteran's diagnosed hypertension manifested to a compensable degree within one year of discharge.  Thus, when considered in light of the evidence previously of record, the  collective evidence provides a reasonable possibility of substantiating the claim.  See, e.g., Shade, supra.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

B. Service Connection

In addition to the basic legal authority governing  direct and presumptive service connection noted above, the Board note that, with chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 ) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, cardiovascular disorders, to include hypertension, are among the diseases listed in 38 C.F.R. § 3.309 (a).

Laypersons, such as the Veteran are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002). Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that she developed hypertension during service, and that she continues to suffer from the condition currently.  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

In this case, a December 1997 private treatment note and the January 1998 VA examination report reflect that the Veteran has been diagnosed with hypertension.  Thus, the currently claimed disability has been demonstrated.

Credible lay and competent medical evidence also indicates that the Veteran had some elevated blood pressure readings during and shortly after service, and an assessment of hypertension within the first post-service year, evidence that collectively tends to suggest a medical nexus between hypertension and service. 

Service treatment records reflect that on May 1991 induction examination, blood pressure was recorded as 128/80.  In a January 1992 treatment note, the Veteran's blood pressure was recorded as 145/85.  In a May 1994 treatment note, the Veteran's blood pressure was recorded as 130/90.  In May 1996, the Veteran was seen for emergency care and her blood pressure was recorded as 118/76.  In August 1997, treatment notes reflect a blood pressure reading recorded as 146/98. 

In July 2014, the Veteran submitted a chart which documents her blood pressure readings in October 1997 at the Women's Center.  On October 8, 1997, her blood pressure was recorded as 146/102; on October 9, 1997, her blood pressure was recorded as 130/100; and towards the end of the month, on October 28, 1997, her blood pressure was recorded as 146/101.  

During the March 2012 Board hearing, the Veteran testified that during service, she had high blood pressure and had to be seen regularly to check her blood pressure.  She also testified that she was seen at a Women's Center after service in September 2007 where she learned she had hypertension and was put on medication for it.  

In April 2012, the Veteran submitted a statement from a physician assistant at a private treatment center.  The medical professional stated that,  after a review of the medical treatment records, it appears that [hypertension] is now present, in some degree, from her time served in the military. 

The Court has recently held that the Board may discern whether hearing loss disability exists in light of guidance from case law, even if there is no notation of hearing loss by a health care professional.  See McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) ("by explaining the medical basis for the naval examiner's interpretation of the audiometric test results, Hensley [vs. provided the Board with a basis for discerning the significance of the contemporaneously recorded audiology test results").  Similarly, the Board can discern whether hypertension existed in service based on the definition in the Rating Schedule even in the absence of a specific, contemporaneous diagnosis of hypertension.  Here, the elevated blood pressure readings in service, particularly in May 1994 and August 1997, can be interpreted to indicate hypertension under DC 7101; notably, the  August 1997 reading  month before separation.  This evidence suggests the existence of a chronic disease in service and the same chronic disease has been diagnosed after service. See 38 C.F.R. § 3.30(b).  There also is no evidence indicated clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  While there was no actual diagnosis of hypertension noted in the STRs; the blood pressure recordings at various times during service reflect blood pressure readings indicative of hypertension.  Additionally, in October 1997, approximately one month after separation, the Veteran had blood pressure readings indicative of hypertension.  Significantly, moreover,  the April 2012 medical professional opinion supports the conclusion that the current hypertension is related to service, as she noted the December 1997 diagnosis of hypertension, the Veteran's continued medication since her diagnosis, and her current diagnosis of hypertension.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 53-56. 

Accordingly, given the facts outlined above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension are met.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


